Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not teach
“the magnetic coupling layer is a non-magnetic layer that includes Ir and at least one of the following elements: Fe, Co, and Ni” (claim 1);
“and the magnetic coupling layer is a non-magnetic layer that includes Ir and at least one of the following elements: Cr, Mn, Fe, Co, and Ni” and “the magnetization free layer further includes a first interposed 20layer and a second interposed layer stacked between the first free layer and the magnetic coupling layer, the first interposed layer is in contact with the first free layer, and the second interposed layer is in contact with the first interposed layer and the magnetic coupling layer” (claims 4, 11-13); nor
“the magnetic coupling layer is a non-magnetic layer that includes Ir and at least one of the following elements: Cr, Mn, Fe, Co, and Ni” and  “the magnetic coupling layer includes a first non-magnetic layer 5and a second non-magnetic layer that include Ir and at least one of the following elements: Cr, Mn, Fe, Co, and Ni, and an intermediate non-magnetic layer formed of Ir or Ru and stacked between the first non-magnetic layer and the second non-magnetic layer” (claims 6, 14-16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899